Motion by respondent (1) for reargument and reconsideration of this court’s decision and order of this court dated April 27, 1987 [127 AD2d 248], (2) to modify and reduce the sanctions embodied in said order, (3) stay the enforcement of the order for the balance of the year 1987, or in the alternative, and (4) to grant leave to respondent to appeal the order of April 27, 1987 to the Court of Appeals.
Motion denied in all respects.
On the court’s own motion, the order of this court dated April 27, 1987 is amended to show that the effective date of respondent Alan S. Tifford’s three-year suspension is July 1, 1987. Mollen, P. J., Mangano, Thompson, Brown and Eiber, JJ., concur.